DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanson et al. (US 6,241,897).
In re. claim 1, Hanson teaches an aquaculture system for farming aquatic organisms comprising: an enclosure for oxygenated water in which aquatic organisms are to be farmed (fish pond) (col. 6, ln. 35-38), wherein the enclosure comprises an inlet for feeding oxygenated water into the enclosure (e.g. opening to fish pond); an apparatus for supplying oxygenated water into the enclosure (fig. 6A), the apparatus comprising: a water inlet (main (4)) (fig. 6A) for supplying water into the apparatus (col. 7, ln. 21-23); an oxygen inlet (40) for supplying oxygen into the water within the apparatus to create a water and oxygen mixture (col. 7, ln. 24-26), the oxygen inlet being in fluid communication with, and downstream of, the water inlet (fig. 6A); a venturi (32) in fluid communication with, and downstream of, the water inlet and the oxygen inlet (col. 7, ln. 10-13), wherein the venturi is arranged to dissolve the oxygen into the water passing through the venturi (col. 7, ln. 10-13) and such that the oxygen and water mixture passing through the venturi is exposed to a substantially null magnetic field (no magnets disclosed), and wherein the apparatus is arranged such that the water and oxygen mixture that is supplied to the venturi contains substantially no colloidal minerals (no colloidal materials disclosed); and an outlet for the oxygenated water in fluid communication with, and downstream of, the venturi (e.g. out of nozzles (12A,B)) (col. 5, ln. 30-41); wherein the outlet of the apparatus is in fluid communication with the inlet of the enclosure (col. 6, ln. 35-38).  
In re. claim 2, Hanson teaches the aquaculture system as claimed in claim 1, wherein the apparatus comprises a water source (via suction inlet (3)) in fluid communication with the water inlet (col. 4, ln. 51-53).  
In re. claim 3, Hanson teaches the aquaculture system as claimed in claim 1, wherein the apparatus comprises a water inlet pump (2) in fluid communication with and upstream of the water 
In re. claim 4, Hanson teaches the aquaculture system as claimed in claim 1, wherein the apparatus comprises an oxygen source in fluid communication with the oxygen inlet (oxygen main (not shown)) (col. 4, ln. 65-67).  
In re. claim 5, Hanson teaches the aquaculture system as claimed in claim 1, wherein the venturi, the water inlet, the oxygen inlet, and the outlet are provided as separate components (labeled as separate components in fig. 6A).  
In re. claim 6, Hanson teaches the aquaculture system as claimed in claim 1, wherein the apparatus  is devoid of an ozone source (no ozone source mentioned in primary embodiment).  
In re. claim 9, Hanson teaches the aquaculture system as claimed in claim 1, wherein the apparatus comprises a conduit (3) arranged to recycle the oxygenated water from the enclosure to the water inlet of the apparatus (fig. 1) (col. 4, ln. 51-53).  
In re. claim 10, Hanson teaches the aquaculture system as claimed in claim 1, wherein the apparatus is arranged to deliver a flow rate of oxygenated water of between 50 l/min and 1200 l/min from the outlet of the apparatus (with 10-20 m/s nozzle velocity (col. 7, ln. 36-39) and a nozzle diameter of 10-45mm (col. 5, ln. 58-60) creates a resulting flow rate of 47 l/min – 1907 l/min). 
In re. claim 11, Hanson teaches the aquaculture system as claimed in claim 1, wherein the apparatus is arranged to operate at a fluid pressure of between 140 kPa and 340 kPa (pressure in water main at 2-4 atmospheres or 203kPa-405kPa).  
In re. claim 12, Hanson teaches the aquaculture system as claimed in claim 1, comprising an oxygen sensor (14) arranged to measure the concentration of dissolved oxygen in the water (col. 6, ln. 6-13).

In re. claim 14, Hanson teaches an apparatus (fig. 6A) for supplying oxygenated water in an aquaculture system for farming aquatic organisms comprising: a water inlet (4) for supplying water into the apparatus (col. 7, ln. 21-23); an oxygen inlet (40) for supplying oxygen into the water within the apparatus to create a water and oxygen mixture (col. 7, ln. 24-26), the oxygen inlet being in fluid communication with, and downstream of, the water inlet (fig. 6A); a venturi (32) in fluid communication with, and downstream of, the water inlet and the oxygen inlet (fig. 6A), wherein the venturi is arranged to dissolve the oxygen into the water passing through the venturi (col. 7, ln. 26-29) and such that the oxygen and water mixture passing through the venturi is exposed to a substantially null magnetic field (no magnets disclosed), and wherein the apparatus is arranged such that the water and oxygen mixture that is supplied to the venturi contains substantially no colloidal minerals (no colloidal materials introduced); and an outlet for the oxygenated water in fluid communication with, and downstream of, the venturi, for supplying the oxygenated water for use in an aquaculture system (e.g. out of nozzles (12A,B)) (col. 5, ln. 30-41).  
In re. claim 15, Hanson teaches a method of operating an aquaculture system for farming aquatic organisms that comprises: an enclosure for oxygenated water in which aquatic organisms are to be farmed (fish pond) (col. 6, ln. 35-38), wherein the enclosure comprises an inlet for feeding oxygenated water into the enclosure (e.g. opening to fish pond); an apparatus for supplying oxygenated water into the enclosure (fig. 6A), the apparatus comprising: a water inlet (main (4)) (fig. 6A); an oxygen inlet (40) (col. 7, ln. 24-26), the oxygen inlet being in fluid communication with, and downstream of, the water inlet (fig. 6A); a venturi (32) in fluid communication with, and 
In re. claim 16, Hanson teaches a method of operating an apparatus to provide oxygenated water to an aquaculture system for farming aquatic organisms, the apparatus comprising: a water inlet (main (4)) (fig. 6A); an oxygen inlet (40) (col. 7, ln. 24-26), the oxygen inlet being in fluid communication with, and downstream of, the water inlet (fig. 6A); a venturi (32) in fluid communication with, and downstream of, the water inlet and the oxygen inlet (fig. 6A); and an outlet for the oxygenated water in fluid communication with, and downstream of, the venturi (e.g. out of nozzles (12A,B)) (col. 5, ln. 30-41); the method comprising: supplying water to the water inlet of the apparatus (col. 7, ln. 21-23); supplying oxygen to the oxygen inlet of the apparatus so to supply oxygen into the water within the apparatus to produce a water and oxygen mixture (col. 7, ln. 24-26), wherein the water and oxygen mixture contains substantially no colloidal minerals (no colloidal minerals disclosed); passing the water and oxygen mixture that contains substantially no .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson as applied to claim 1 above, and further in view of Audunson et al. (US 2010/0147690).
In re. claim 7, Hanson fails to disclose the apparatus is arranged to produce oxygenated water with a concentration of dissolved oxygen of between 62 mg/l and 125 mg/1.  
Audunson teaches an apparatus is arranged to produce oxygenated water with a concentration of dissolved oxygen of between 62 mg/l and 125 mg/1 (70 mg/L) (para [0041]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Hanson to incorporate the teachings of Audunson to have the recited concentration of dissolved oxygen, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II).  Doing so provides dissolved oxygen with substantially improved levels of persistence.

Audunson teaches the temperature of the water supplied into the apparatus is between 1 and 20 degrees centigrade (10-13 degrees Celsius).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Hanson to incorporate the teachings of Audunson to have the recited water temperature, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II).  Doing so provides water that can be more receptive to the receipt and retention of dissolved oxygen.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647